In Mandamus. On motion to dismiss. Sua sponte, an alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file its brief within ten days of the filing of evidence; respondent shall file its brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within seven days after the filing of respondent’s brief.